Citation Nr: 0824156	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for postoperative residuals 
of carpal tunnel syndrome of the left wrist, claimed as 
secondary to service-connected right upper extremity 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1986 to 
January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for carpal 
tunnel syndrome, left wrist, status post release.  In June 
2001, the veteran testified before a Veterans Law Judge (VLJ) 
at a Board video conference hearing at the RO.  The VLJ who 
conducted the hearing subsequently left the Board.  The 
veteran elected in May 2006 not to have another hearing.

The Board remanded this claim in October 2001 and later 
denied entitlement to service connection for postoperative 
residuals of carpal tunnel syndrome in October 2002.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims, which granted a joint motion for remand 
in August 2003 that vacated the Board's previous decision.  
The Board subsequently remanded this claim in March 2004, 
May, 2005, and August 2006.  

The veteran argued that he never received a copy of the 
August 2006 Board decision.  The Office of General Counsel of 
the VA filed a written response with the U.S. Court of 
Appeals for Veterans' Claims certifying under penalty of 
perjury of the laws of the United States that a copy of the 
August 2006 Board decision was mailed to the veteran on 
October 10, 2006.  The veteran also submitted a September 
2006 statement referencing the August 2006 Board decision 
including specific findings that were made by the Board in 
this decision.  It thus appears that the veteran has, in 
fact, received a copy of the August 2006 Board decision.

In February 2004, the veteran submitted a statement regarding 
entitlement to a convalescent rating based on a February 2004 
surgery for his left wrist.  This matter is referred to the 
RO.

The veteran also submitted a statement in March 2006 that he 
is not being paid for the benefits he was granted previously.  
That matter is referred to the RO, as well. 


FINDING OF FACT

Resolving all doubt, the medical evidence shows the veteran's 
left carpal tunnel syndrome, now in post-operative status, is 
related to his service-connected disabilities of the right 
upper extremity.


CONCLUSION OF LAW

The criteria for service connection for postoperative 
residuals of carpal tunnel syndrome of the left wrist have 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed carpal tunnel syndrome 
in his left hand because of his right wrist disability.  He 
testified in the June 2001 Board hearing that he overused his 
left hand because he was not able to use his right hand 
during the extensive surgeries for the right upper 
extremities.  Service connection is in effect for traumatic 
arthritis, right wrist (minor) status post four corner 
fusion; and reflex sympathetic dystrophy and postoperative 
residuals, carpal tunnel syndrome involving the right upper 
extremity.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a history of left wrist carpal tunnel 
syndrome.  A June 1995 VA medical record notes the veteran 
was issued a removable left wrist splint for complaints of 
left wrist pain.  A July 1997 VA medical record shows the 
veteran had a left hand dressing with Ace wrap.  A May 2000 
VA medical record shows the veteran presented with a history 
of numbness of the palmar aspect of the left dominant hand, 
dorsal thenar and full extent of the fifth digit.  The 
impression was paresthesia over distribution of median/ulnar 
and radial nerve.  In July 2000, a VA electromiographic (EMG) 
study showed abnormal findings compatible with minimal or 
early median neuropathy at the left wrist such as is seen in 
carpal tunnel syndrome.  A February 2001 VA operative report 
shows the veteran underwent a left carpal tunnel syndrome 
release.  A follow-up note in May 2001 shows the veteran was 
still tender after the surgery but was making good progress.  

A March 2002 VA neurological examination report notes the 
veteran had shown significant improvement by May 2001 but, 
during the March 2002 examination, complained that his left 
hand was worse; he wore gloves.  On physical examination, the 
examiner could find very little deficit on the left, but 
noted that given the fact that the veteran underwent carpal 
tunnel release, the median nerve would be the involved nerve 
on that side.

A March 2003 VA occupational therapy consult shows complaints 
that the pain in the left hand had flared up since he had 
surgery on the right hand.  The veteran reported the pain was 
worse during activities such as driving and opening doors.  
He was fitted with a large-size wrist splint and ordered 
gloves for driving.

In August 2003, a VA orthopedic surgery note shows the 
veteran had a history of left trigger thumb previously 
injected that was now bothering him again.  Physical 
examination showed the left thumb triggers.  A February 2004 
VA medical record shows that a left thumb trigger release was 
performed.

An August 2004 VA EMG study shows left carpal tunnel syndrome 
affecting sensory fibers only; there was no electrodiagnostic 
evidence of radiculopathy.

An October 2005 VA examination report shows complaints of 
continued pain, tingling, and numbness in the left hand 
sometimes going up to the shoulder and neck; the veteran used 
a wrist brace, which helped.  He also took pain medication 
and muscle relaxant.  He indicated that he got sharp pain in 
the palmar aspect of the left hand and thumb and also had a 
constant dull pain.  On physical examination, sensory was 
decreased to pinprick in the left hand, more medially.  The 
impression was status post carpal tunnel syndrome release, 
left hand.  It was noted that the veteran was left hand 
dominant.

In November 2005, a private medical record shows an 
impression of left hand carpal tunnel release and trigger 
thumb release, well-healed with no residual, except 
hypersensitivity over the base of the thumb volar aspect.  
The examiner noted that he could see no evidence that the 
veteran had residual carpal tunnel syndrome or a trigger 
thumb.  The examiner further noted, nonetheless, that the 
veteran was unable to perform any activities that required 
full flexion or extension of the wrist; for example, push-ups 
would not be allowed.

The evidence in this case shows a long history of carpal 
tunnel syndrome since 1997, and possibly as early as 1995 
when the first reports of pain in the left wrist were 
recorded.  As far as the present state of the left wrist 
disability, while it appears the current residuals of the 
left wrist and thumb operations are minimal, the veteran 
filed his service connection claim for left carpal tunnel 
syndrome in August 1997 and since that time has had two 
surgeries for his carpal tunnel syndrome; in February 2001 
and February 2004.  The last EMG study in August 2004 still 
shows an impression of carpal tunnel syndrome.  So, whatever 
the level of severity that has changed since the date of the 
claim in August 1997, impairment in the left wrist still is 
shown.

As the record shows a history of left carpal tunnel syndrome, 
the determinative issue is whether this is related to his 
service-connected right wrist disability.  

The negative evidence consists of a March 2002 VA examination 
report, in which the examiner reported that she did not think 
the problems with the right hand had any particular bearing 
on the left, as the veteran was left-hand dominant and she 
could find nothing to suggest that there was any overuse of 
this extremity.  The examiner further noted that the history 
the veteran related that day was quite different from that 
recorded three months postoperatively.

An August 2007 VA examiner noted the long history associated 
with the veteran's left wrist disability and, after a review 
of all the evidence of record, opined that the evidence was 
against a finding of any postoperative residuals of carpal 
tunnel syndrome of the left wrist as being the direct and 
proximate result of the veteran's service-connected right 
upper extremity disability.

The favorable evidence consists of a November 2005 private 
medical opinion.  The examiner noted that in 1998 the veteran 
began having pain in his left hand and underwent subsequent 
surgeries in 2001 and 2004.  He wore a wrist splint and 
indicated that his left hand was painful and weak.  The 
examiner also noted the multiple surgeries involved with the 
right wrist from 1995 to 1997, and again in 2003.  The 
examiner opined it was more likely than not that the 
increased use of his left hand after his right hand injury 
and multiple surgeries caused him to develop a trigger thumb 
and carpal tunnel syndrome.  

An October 2005 VA examiner noted that the matter could not 
be resolved without resort to mere speculation; this finding 
is neither favorable nor unfavorable to the veteran's claim.

In weighing the medical opinions, the medical evidence in 
this case is more or less equally-balanced.  The negative 
opinion in March 2002 was provided before the veteran 
developed additional disability in his left hand in the form 
of a trigger thumb in 2004; thus the examiner had no benefit 
of that medical knowledge in 2002.  So, even though the 
examiner found that nothing in the history as of that date 
showed a relationship between the left wrist disability and 
the right disability, since the examiner was not fully 
informed, the probative value of her medical opinion is 
lessened.  The August 2007 VA examiner, who found no 
relationship between the left and right wrist disabilities 
did not offer any basis for his opinion; the examiner merely 
listed the medical history involved with the left wrist.  
Thus, the probative value of this opinion also is not high.

The November 2005 private examiner, who found a relationship 
between the right and left wrist disabilities did not 
indicate a review of the claims file but apparently took the 
medical history from the veteran; but that history is 
consistent with the records in the claims file.  A medical 
opinion based solely on lay account of injury and symptoms is 
competent evidence if the reported history is accurate.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The private 
examiner also gave his reason for his opinion in that the 
right hand injury and multiple surgeries caused the veteran 
to over use his left hand.

As the medical evidence is equally-balanced in terms of 
whether there is a relationship between the left carpal 
tunnel syndrome and the service-connected right upper 
extremity disabilities, all doubt is resolved in the 
veteran's favor.  38 C.F.R. § 3.102.  Service connection for 
postoperative residuals of carpal tunnel syndrome of the left 
wrist, claimed as secondary to service-connected right upper 
extremity disabilities is warranted. 

The veteran's service connection claim for postoperative 
residuals of carpal tunnel syndrome of the left wrist, 
claimed as secondary to service-connected right upper 
extremity disabilities has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for postoperative residuals 
of carpal tunnel syndrome of the left wrist, claimed as 
secondary to service-connected right upper extremity 
disabilities is granted, subject to the rules and payment of 
monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


